Citation Nr: 1144227	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  07-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for cardio-induced brain injury, to include residuals of memory loss, dizziness, altered gait, full body weakness and fatigue, as a result of medical treatment provided at the Salem VA Medical Center in July 2004.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to June 1955. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in April 2009, at which time the Board remanded it for further development.  The development requested has been completed to the extent possible, and no further action is necessary to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran and his spouse testified at a videoconference hearing before a Veterans Law Judge in February 2011.  A transcript of that proceeding is of record and has been associated with the claims file.  In May 2011 the Board referred this case for a medical opinion from a neuropsychiatrist from the Veterans Health Administration (VHA). 

During his February 2011 before a Veterans Law Judge the Veteran's representative appears to have argued that his current symptomatology warrant adjustment of a noncompensable rating for a psychiatric condition.  The record reflects that the Veteran was previously granted entitlement to service connection for immature personality.  The precise nature of the Veteran's contentions is unclear.  If the Veteran wishes to claim entitlement to service connection for a separate condition or wishes to claim entitlement to an increased rating for a condition which is already service-connected he should so specify, in writing, to the VA Regional Office.  


FINDING OF FACT

The evidence of record does not show that the Veteran has incurred additional disability due to carelessness, negligence, lack of proper skill or similar instance of fault on the part of VA.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for disability based on cardio-induced brain injury, to include residuals of memory loss, dizziness, altered gait, full body weakness and fatigue, claimed as a result of medical treatment provided at the Salem VA Medical Center in July 2004, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358, 3.361 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated July 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

VA treatment records have been obtained, as have several medical opinions addressing the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  The July 2011 VHA report indicates that the examiner reviewed the Veteran's medical records and rendered an opinion consistent with the totality of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist.  Accordingly, it will proceed to a discussion of the merits of the Veteran's appeal. 

The Veteran first claimed entitlement to benefits under 38 U.S.C.A. § 1151 in May 2006, asserting that improper treatment at the Salem VA Medical Center resulted in near death and significant damage consistent with a stroke, including memory problems and other mental and emotional difficulties.  In an October 2006 rating decision the RO denied entitlement to compensation under 38 U.S.C.A. § 1151, finding that the evidence failed to show that VA medical services were the proximate cause of any additional disability, or that any additional disability actually exists.  The Veteran submitted a Notice of Disagreement (NOD) in December 2006.  The RO issued a Statement of the Case (SOC) in July 2007, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2007.  The Veteran's claim first came before the Board in April 2009, at which time the Board remanded the claim for further development.   The development requested has been completed and no further action is necessary to ensure compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, in May 2011 the Veteran's claim once again came before the Board.  The Board requested an expert medical opinion from a neuropsychiatrist from the Veterans Health Administration (VHA).  That opinion was received in July 2011.   

As noted, the Veteran's claim for 38 U.S.C.A. § 1151 benefits was submitted in May 2006.  For claims filed on or after October 1, 1997, compensation under this section shall be awarded for a qualifying additional disability as caused by improper VA treatment.  For the purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical/surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical/surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2). 

The Board notes that the question of whether the Veteran experienced additional disability as a result of treatment rendered by the VA is a medical question.  The Court has held that a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999). 

The relevant evidence of record includes VA treatment records, VA examination reports, private treatment records, written and oral statements from the Veteran and other individuals and a VHA opinion from a medical expert.  

The Veteran's service treatment records indicate he was evaluated by psychiatry while on active duty.  The Veteran had complained of paralysis and lower extremity pain.  These symptoms were determined to be attributable to psychogenic causes.  The Veteran was diagnosed with adjustment problems due to a personality disorder.  This culminated in a discharge short of his term of enlistment.  

Post-service treatment records indicate that the Veteran has been diagnosed with numerous medical conditions, including hearing impairment, poor visual acuity, knee replacement, appendectomy, chronic knee pain, chronic back pain, chronic hip pain, chronic shoulder pain, obesity, hypertension, coronary artery disease, memory complaints, hyperlipidemia and transient ischemic attack.  Findings of each of these conditions predate 2004.  

In this regard, the Veteran's VA treatment records reflect that brain injury and memory problems were documented dating back to 1975.  Moreover, a VA examination report from 1990 indicates that the Veteran reported complaints of short-term memory and concentration problems.  In addition, numerous treatment records prior to 2004 indicate reports of chronic weakness, fatigue, balance and coordination problems, depression, anxiety and compulsive behaviors.  

In May 2004 the Veteran underwent a valve replacement surgery at the VA Medical Center in Asheville, North Carolina.  No significant problems were noted at the time of the surgery and the Veteran was discharged in June 2004.  Records from later that month indicate that the Veteran was recovering well.  A note on June 25, 2004, indicates that the Veteran's wife called a VA telephone triage line reporting that she had noticed swelling in the Veteran's ankles and legs over the last four days, which was determined to be peripheral edema.  The Veteran was subsequently admitted at Danville Regional Medical Center, determined to have a large pericardial effusion with tamponade physiology, and then transferred to the VA Medical Center in Salem, Virginia, on June 28, 2004.  

VA treatment records from July 2, 2004, indicate that the Veteran underwent a pericardial window procedure.  The record indicates that informed consent was obtained and that the 1.3 liters of bloody fluid were aspirated, resulting in improvement in blood pressure and overall cardiac physiology.  No intraoperative complications were indicated.  Notes from later that day indicate that large amount of bloody secretion was noted to be draining for the Veteran's Jackson-Pratt drain.  At approximately 4:30 PM the Veteran was started on a unit of packed red blood cells.  The pressure bag was noted as wide open while under physician supervision.  A second unit was provided as were two units of fresh frozen plasma.  Treatment records from later that evening indicate that a subclavian central line was placed and that during that procedure the Veteran's systolic blood pressure dropped to the 50s.  An additional central line was placed in the right femoral artery.  The Veteran was noted to be alert and oriented throughout that time.  Additional blood products were administered and the Veteran's systolic blood pressure increased to the 70s.  Subsequently, the Veteran was found to have stopped bleeding.  Fluid resuscitation and continued transfusion were ordered.  

A July 5, 2005 treatment note from a medical student summarized the Veteran's recent history.  That note indicates that four hours after his pericardial window surgery the Veteran lost blood volume through his Jackson-Pratt drain and his systolic blood pressure dropped down to the 80s.  The medical student further noted that the Veteran was prepped for emergency surgery and given platelets, but that right before the surgery he stopped bleeding and his blood pressure began to rise.  The decision was made to hold surgery until an echocardiogram could be obtained to ascertain whether there was a clot in the pericardium.  The echocardiogram was negative for pericardial clot.  The medical student concluded by noting that the Veteran showed no complications and improved markedly over the next several days.  Another medical student note from the next day indicates that the Veteran's bleeding episode was likely due to his required anticoagulation status.  The Veteran was discharged on July 7, 2004.  Subsequent VA treatment records did not reveal any resultant brain injury. 

Additional VA treatment records from January 2005 indicate that the Veteran has been on medication for anxiety/depression for 20 years.  Those records also indicate that the Veteran reported going through a "harrowing near-death experience" following bleeding complications of his pericardial window procedure.  VA treatment records from February 2005 indicate that the Veteran reported fever, night sweats and fatigue.  The treating provider noted that these could be caused by endocarditis, which could not be diagnosed at that time, or mental status decline due to cerebrovascular embolic events.  Records from January 2006 indicate that the Veteran was behaviorally inappropriate.  The provider noted that the Veteran had suffered cardiogenic shock, which may have led to brain injury and some frontal disinhibition, which would be consistent with his behavior.  The Veteran was diagnosed with generalized anxiety disorder.  These records do not reveal that any organic brain disease was diagnosed.  

As noted above, in his May 2005 claim the Veteran stated that he has significant damage from improper treatment at the VA Medical Center in Salem.  He stated that initial delay in referring him for a cardiac evaluation and refusal to allow a transfer to a different VAMC caused blood around his heart and surgery that resulted in near death.  He further stated that he has suffered damage that is consistent with a stroke and that his valve replacement has torn loose.  He indicated his belief that the surgeon who performed his pericardial window procedure was not qualified.  He also asserted that he has resultant memory problems and other mental and emotional difficulties.  With this statement the Veteran also submitted a typed statement from his now ex-wife relating the situation surrounding the Veteran's surgery and her feelings that the Veteran "still is not all right."  She stated that the Veteran has limited or no short-term memory, that he has great difficulty doing his usual projects, that his vision has worsened, that he lacks the ability to concentrate, that he suffers from depression and that his personality has changed.  

In his August 2007 Substantive Appeal (VA Form 9) the Veteran again related the events pertaining to his July 2004 hospitalization.  He asserted that the Salem VA Medical Center did not have proper surgical staff to perform open heart surgery and did not have qualified medical staff to prevent or stop his bleeding, which resulted in "systolic blood pressures in the 50's and 60's."  He claimed that he has a resulting heart condition, memory loss and other residuals that were caused directly by complications of his heart surgery.  

In September 2009 the Veteran was afforded a VA examination in support of his claim.  The examiner noted that the Veteran presented with a host of symptomatology, most of which is unrelated to neurological aspects.  The examiner recorded the events related to the Veteran's heart surgery in 2004 and noted that he has not undergone any subsequent neurological evaluations.  The examiner did note that the Veteran had been seen by Psychiatry for problems with disinhibition, depression and anxiety and specifically mentioned the 2006 VA treatment records indicating the possibility that the Veteran may have had frontal dysfunction related to those symptoms.  The Veteran reported getting anxious and nervous, but stated that his main problem was his memory.  Physical examination revealed that the Veteran was alert and interactive, but also depressed and withdrawn.  Cranial nerve testing was unremarkable other than some decreased hearing bilaterally.  Visual fields were full, there was no major facial asymmetry, gag reflex was present, tongue movement was symmetric and no drift was indicated.  Reflexes and strength were normal, other than around the Veteran's right knee, due to pain thereof.  Mild essential tremors were noted as was slight decrease to stimulation bilaterally.  There was no evidence of dystonia or chorea.  Memory testing revealed that the Veteran got 22 on an Animal Fluency test and did well spelling "world" backwards.  The Veteran was oriented to person, place and time.  On a Mini Mental Status Exam he received a 25.  Palmomental reflexes were negative.  The examiner's impression was that the Veteran displayed memory difficulties with mixed results on clinic testing.  He stated that the Veteran has symptoms that suggest ongoing memory dysfunction that may be getting gradually worse, suggesting the possibility of an underlying dementia such as Alzheimer's.  The examiner stated that a hypotensive episodes and certainly the cardiac surgery itself are known to produce some memory dysfunction and that based on the records the Veteran had undergone a significant hypotensive episode.  The examiner noted that there was no history of any significant head trauma and nothing to suggest any acute cardiovascular accidents or other symptoms that would suggest other pathology.  He determined that neuropsychological testing was necessary to see what component is related to organic memory dysfunction versus depression.  

The Veteran was afforded an additional VA examination in November 2009.   In his report the examiner commented on the January 2006 treatment record indicating the possibility or organic brain damage, noting that no formal diagnosis or treatment was entered into the record and finding that there were insufficient details and no formal diagnostic impression to match the speculative differentials listed in the note.  Moreover, he noted that no cognitive testing had been performed.  The examiner went on to fully document the Veteran physical and mental complaints and their history.  With regard to memory complaints, the examiner noted that brain and memory problems were documented in the claims file dating back to 1975, that there were neuropsychological tests in his records relating to memory problem, that a 1990 rating examination reported the Veteran complaints of memory problems, and that the Veteran's memory complaints date back almost 20 years prior to his hospitalization in 2004.  With regard to weakness and fatigue, the examiner noted that the Veteran had a history of "total disability" from 1984, that several records prior to 2004 indicate reports of chronic weakness and fatigue, that the Veteran reported fatigue accompanying his depressed moods and that the September 2009 VA examination found no abnormalities regarding strength.  With regard to balance problems, the examiner noted that the Veteran was using a walker and claimed that he would fall without it.  The examiner noted that balance and coordination problems were described in records prior to 2004.  With regard to depression, the examiner noted that records report a history of treatment and hospitalization for depression preceding 2004.  With regard to anxiety, the examiner noted that the Veteran's records reflect evidence of anxiety and adjustment problems dating back to active service, and that post-discharge records reflect claims and evaluations for a "nervous condition."  With regard to compulsive behaviors, the examiner noted that "symptoms of obsessive-compulsive disorder" were reported by a private physician prior to 2004.  Physical examination revealed that the Veteran was fatigued.  His speech was unremarkable and his attitude was cooperative.  The examiner noted that the Veteran's affect was flat and that his mood was dysphoric.  The Veteran was oriented in all spheres.  His thought process was rambling, but his thought content was unremarkable.  No delusions were indicated and the Veteran understood the outcome of behavior.  The examiner noted that the Veteran's intelligence was average and that he understood that he has a problem.  Sleep impairment was noted.  No hallucinations, inappropriate behavior, panic attacks, homicidal ideation or suicidal ideation were noted.  Obsessional rituals were indicated.  Remote memory was moderately impaired and recent memory was severely impaired.  The examiner found that the Veteran immediate memory was normal.  The examiner diagnosed the Veteran with a cognitive disorder, a depressive disorder and an anxiety disorder.  The examiner stated his opinion that, with a reasonable degree of medical certainty, those diagnosis do not correspond to his claim of brain injury with residuals resulting from post-operative bleeding and hypotension from his 2004 surgery.  In so finding, the examiner opined that the Veteran's memory loss is representative of a cognitive disorder that does not correspond to the Veteran's claimed brain injury.  He also opined that the Veteran's Axis I diagnoses do not correspond to his claimed residuals of brain injury, altered gait, dizziness and full body weakness; that the Veteran's complaints of fatigue are partially representative of both a depressive disorder and anxiety disorder that do not correspond to his claimed residual impairments from a claim of brain injury due to post-operative bleeding and hypotension in 2004; and it was less likely than not that the Veteran has additional post-surgical disability as a consequence of the care he received or an event that was not reasonably foreseeable.  He concluded by stating that an exhaustive review of the Veteran's claims file revealed no evidence of carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of VA treatment providers.  By way of rationale, the examiner transcribed an extensive summary of the Veteran's treatment in 2004.  He stated that the Veteran's post-operative care at the Salem VA Medical Center was complicated by bleeding and poor wound healing and that the Veteran had predisposed risk factors which were unavoidable.  He also stated that the Veteran's post-discharge medical report did not provide any objective findings or diagnoses supportive of the Veteran's claims; that the Veteran's claims file revealed complaints of memory loss, weakness, fatigue, dizziness, gait disturbances, and brain injury dating from 1975 to 2001; that there were an abundance of records related to a previous head injury, identical complaints preceding his 2004 hospitalization, and evidence of a multi-decade preoccupation with seeking increased VA compensation for conditions alleged related to active service; that a risk of the risk of cerebral microembolic vascular damage is a universal risk factor of individuals undergoing cardiovascular surgery; that the Veteran was symptomatic for at least one or more cerebrovascular events prior to his 2004 surgery; that the Veteran's claims of brain damage and other symptoms were identical to his symptoms evaluated years before his 2004 surgeries; and that the Veteran's current functioning appeared to be relatively unchanged in comparison to records preceding his 2004 surgeries.  The examiner also cited numerous inconsistencies in the Veteran's reporting.   

Subsequent VA treatment records indicate that the Veteran underwent neuropsychological testing in January 2010.  A thorough evaluation of the Veteran's post-service treatment records was conducted and referenced in the report.  The examiner stated that based on an interview, the Veteran's history from his claims file and current testing it is clear that the Veteran has significant psychiatric symptomatology, but that there is no objective evidence of an acquired cerebral deficit from his operation in 2004.  The examiner went on to state that the Veteran is no worse now than he was in 1987 on the neuropsychological testing that was conducted at that time.  

In February 2011 the Veteran and his current wife testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reiterated his statements regarding his treatment in 2004 at both Danville Regional Medical Center and the Salem VA Medical Center.  He repeated his assertions that post-operative complications resulted in additional disability, including poor coordination, memory problems and other cognitive difficulties.  

In May 2011 the Board sought an advisory opinion from a health care expert of the Veterans Health Administration.  The VHA neuropsychiatrist reviewed the Veteran's claims file and provided a written opinion in July 2011. Therein he indicated having reviewed the claims file in detail and thoroughly outlined the Veteran's medical history.  He cited the November 2009 and January 2010 examination reports and stated that based on his review of the information in the medical record he agreed with their assertions.  Specifically, he opined that the Veteran's complaints of memory loss, dizziness, altered gait, full body weakness and fatigue were not likely to be a residual impairment resulting from any complication of the Veteran's cardiovascular surgery in 2004.  That physician went on to state that his opinion was based on the 2009 neuropsychological testing which failed to show any acquired cerebral deficit stemming from the 2004 surgery and the clear documentation that the Veteran's symptoms were reported in numerous records prior to 2004.  

Upon careful consideration of the evidence of record, the Board finds that there is a preponderance of evidence against the claim for benefits under the provisions of 38 U.S.C.A. § 1151.  The competent evidence of record shows that the Veteran has no additional disability proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in treating the Veteran for his cardiac problems.  Nor has the evidence shown that any such additional disability has been demonstrated as a result of an event that was not reasonably foreseeable.  

In this regard, the Board notes that it has assigned greater probative weight to the medical opinions of record, specifically the November 2009 VA examination report and the July 2011 VHA opinion, than to the opinions of the Veteran and his ex-wife.  Specifically, the Board notes that the November 2009 VA examination report and January 2010 neuropsychological testing report are exhaustive, including an extensive review of the Veteran's treatment records.

In some circumstances, lay evidence constitutes competent evidence to establish a medical fact, such as in the case of pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App., 398, 405 (1995).  However, here, the Board finds that the question of whether the Veteran's cardiac treatment at the Salem VA Medical Center caused any additional disability, including cardio-induced brain injury resulting in residuals of memory loss, dizziness, altered gait, full body weakness and fatigue, is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In an informal hearing presentation statement from March 2009 the Veteran's representative cited several of the Veteran's VA treatment records, asserting that these records supported the Veteran's claim.  Specifically, the Veteran's representative cited VA treatment records from December 2004, February 2005 and January 2006, which mentioned the possibility that the Veteran may have incurred a "cerebrovascular embolic event," a "moderate AR," or a "brain injury."  The findings enumerated in these records are entirely speculative and do not indicate that the claims file was reviewed or that testing was performed.  

The competent evidence in this case reflects that the Veteran's preoperative evaluation, surgical procedure and postoperative care met all standards of care for cardiac surgery and that informed consent was proper and was completed prior to surgery.  Furthermore, that evidence does not support the Veteran's contention that any cognitive or other disabilities are causally related to that treatment.  Rather, the evidence indicates that the Veteran's complaints of memory loss, dizziness, altered gait, full body weakness and fatigue are not likely due to any complication of the Veteran's cardiovascular surgery in 2004.  Finally, there is no evidence of carelessness, negligence, error in judgment or other medical malpractice by medical personnel in the Veteran's diagnosis and treatment.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for cardio-induced brain injury, to include residuals of memory loss, dizziness, altered gait, full body weakness and fatigue, as a result of medical treatment provided at the Salem VA Medical Center in July 2004, is denied.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


